Whitfield, J.,
dissenting — The certificates in this case are not tax deeds but are mere statutory evidences of; indebtedness for sidewalk improvements, and a mere error in making one certificate cover the indebtedness of the same owner for two lots, if material, may be corrected under the supervision of a court of equity in the absence of other remedy afforded by law. A “lot” may not be a “tract” within the meaning of the statute. It is the duty of the city officials to make proper certificates and mere errors in making the certificates do not affect the liens of the city. Equity regards substance rather than form. Equity regards that as done which ought to be done. Equity having jurisdiction of the subject and of the parties will do complete justice in the premises.
Where the statutory liens of a municipality for local improvement special assessments are to be enforced, equity may incidentally permit a statutory duty to be properly performed in evidencing the indebtedness for which the liens are given. See 5 McQuillin Mun. Corp. p. 4486; 86 Mo. 451; 64 Mo. App. 207.